OPINION — AG — ** BUILDING FUND — HEATING SYSTEM — SCHOOLS ** THE PROCEEDS OF THE BUILDING FUND LEVY MAY PROPERLY BE USED TO INSTALL A HEATING SYSTEM FOR THE BUILDING THAT WAS " CONSTRUCTED FOR A CENTRAL HEATING SYSTEM WHICH WAS NEVER INSTALLED " AND THE SYSTEM SO INSTALLED FROM SAID BUILDING FUND LEVY MAY BE A LOW PRESSURE GAS SYSTEM, EVEN THOUGH A HEATING SYSTEM WITH A CENTRAL FURNACE WAS ORIGINALLY PLANNED.  (INCOMPLETE BUILDING, CONSTRUCTION, EXPENDITURE) CITE: ARTICLE X, SECTION 10, 70 O.S. 1-20 [70-1-20] OPINION NO. APRIL 21, 1943 — JENNER (J. H. JOHNSON)